O’Gorman, J.
There are many reasons why applications of this kind should neither be unreasonably refused, nor granted lightly and without sufficient evidence of facts clearly entitling the plaintiff to the statutory relief (Code Civ. Pro. §§ 459, 460).
There is a conflict in the evidence in this case on the question, whether the plaintiff has a good cause of action, and also whether he is so destitute and not worth $100, as to be without means of his own sufficient to enable him to carry on this suit.
However that, may be, there is sufficient evidence that the plaintiff did enter into an agreement with an attorney whereby the action could be carried on without any present' expense to the plaintiff, and such an agreement is in this' State not forbidden by law (Fowler v. Callan, 102 N. Y. 395).
If this arrangement be carried out, the plaintiff need be under no necessity of asking any statutory assistance in defraying the expenses of his litigation. The motion to/ sue informa pauperis is denied, without costs.